Citation Nr: 1514156	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-42 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder to include vertebral fracture residuals and lumbar strain.  

2.  Entitlement to service connection for a rib disorder to include six left rib fracture residuals.  

3.  Entitlement to service connection for a left fourth finger disorder to include post-operative fracture residuals.  

4.  Entitlement to service connection for head injury residuals.  

5.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1984 to March 1987; from March 2003 to June 2003; from September 2003 to December 2003; from February 2004 to April 2004; from March 2005 to May 2005; from October 2005 to January 2006; and from October 2006 to March 2007.  The Veteran had additional periods of duty with the Georgia Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied service connection for vertebral fracture residuals, six rib fracture residuals, left fourth finger injury residuals, head injury residuals, and bilateral hearing loss.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a left fourth finger disorder, head injury residuals, and bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

FINDINGS OF FACT

1.  The Veteran sustained lumbar vertebral fractures in a May 2001 private employment-related accident involving a fall from an aircraft.  

2.  A recurrent lumbosacral spine disorder did not originate during active service, active duty, or active duty for training.  

3.  The Veteran's lumbar vertebral fracture residuals did not increase in severity beyond their natural progression during the Veteran's periods of active service, active duty, or active duty for training.  

4.  The Veteran sustained rib trauma in a May 2001 private employment-related accident involving a fall from an aircraft.  

5.  A recurrent rib disorder did not originate during active service, active duty, or active duty for training.  The Veteran's rib injury residuals did not increase in severity beyond their natural progression during the Veteran's periods of active service, active duty, or active duty for training.  


CONCLUSION OF LAW

1.  The criteria for service connection for a lumbar spine disorder to include vertebral fracture residuals and lumbar strain have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  

2.  The criteria for service connection for a rib disorder to include six left rib fracture residuals have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In addressing the issues of service connection for a lumbar spine disorder and a rib disorder, VA has issued several VCAA notices to the Veteran including an April 2007 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a disability evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The April 2007 VCAA notice was issued to the Veteran prior to the February 2008 rating decision from which the instant appeal arises.  The issues were readjudicated in the August 2010 statement of the case (SOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a November 2011 examination conducted for VA. The examination report has been incorporated into the record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2011 examination report reflects that all relevant records were reviewed and the questions posed were answered.  
The Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The Veteran was subsequently scheduled for the requested Board hearing.  In February 2015, the Veteran withdrew his hearing request.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection for a Lumbar Spine Disorder and a Rib Disorder

The Veteran asserts that service connection for both lumbar spine vertebral fracture residuals and left rib fracture residuals is warranted as he sustained the claimed disorders in a May 9, 2001, fall from an aircraft.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service or while performing active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A May 2001 Georgia State Board of Workers' Compensation Employer's First Report of Injury or Occupational Disease states that the Veteran was employed as a mechanic by a private airline and was "working on flap of airplane ... and fell off stand" on May 9, 2001.  He was reported to have sustained a vertebral fracture and broken ribs.  

A January 2002 Air National Guard treatment record states that the Veteran reported that he had "fallen off a wing stand on a 767 plane" on May 9, 2001, and fractured the transverse processes of L1, L2, L3, and L4.  The report of a January 2002 Georgia Air National Guard physical evaluation states that the Veteran presented a history of "lumbar fractures with no obvious defects."  On contemporaneous physical examination, the Veteran's spine was found to be normal.  

In his July 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that he was seeking service connection for both a low back condition and "6 FX ribs L side" and the claimed disabilities were initially manifested on May 9, 2001.  

At the November 2007 examination conducted for VA, the Veteran reported that he had sustained a low back condition and six fractured left ribs "when he fell from aircraft in 2000."  Contemporaneous X-ray studies revealed no lumbosacral spine or rib abnormalities.  The Veteran was diagnosed with lumbar spine strain.  The examiner commented that "for the claimant's claimed condition of six fractured ribs left side, there is no diagnosis because there is no pathology to render a diagnosis."  

The Veteran sustained lumbar spine and rib disorders in a May 9, 2001, fall from an aircraft which occurred during the course of his civilian employment with a private airline.  The Veteran does not advanced and the record does not support that such disabilities were either initially manifested or increased in severity during the Veteran's periods of active service, active duty, or active duty for training.  Indeed, the Veteran has consistently reported that the disorders were incurred as the result of his May 9, 2001, fall.  No competent medical professional has advanced that the claimed disorders either were initially manifested during active service, active duty, or active duty for training or increased in severity beyond their natural progression during such periods.  

In the absence of any subjective or objective evidence that the claimed disorders were incurred in or aggravated by active service, active duty, or active duty for training, the Board concludes that service connection is not warranted.  


ORDER

Service connection for a lumbar spine disorder to include vertebral fracture residuals and lumbar strain is denied.  

Service connection for a rib disorder to include six left rib fracture residuals is denied.  


REMAND

Left Fourth Finger Disorder and Head Injury Residuals

The Veteran asserts that service connection for recurrent left fourth finger injury residuals is warranted as the claimed disorder was manifested as the result of an October 18, 1995, motorcycle accident.  He contends further that service connection is warranted for head injury residuals.  

The report of a November 1995 Georgia Air National Guard physical evaluation states that the Veteran was involved in an October 1995 motorcycle accident; sustained a left ring (fourth) finger fracture; subsequently underwent internal fixation of the fracture with a pin and a skin graft; and sustained a head laceration requiring stitches in August 1995.  On physical examination, the Veteran was diagnosed with left fourth and fifth finger fracture residuals including a left fourth finger distal intraphalangeal joint flexion deformity.  

Undated written statements from M. S. and J. S. indicate that they had served in the Georgia Air National Guard with the Veteran.  Messrs. S. and S. reported that: "[the Veteran] was on TDY orders from Dobbins AFB GA with the 116th BW to Ellsworth AFB SD under Title 10 orders in the time frame of September 25th thru October 23 1995;" "[a]s he was reporting back to Dobbins AFB GA, he was involved in a motorcycle accident on the morning of October 18, 1995;" and "[t]his accident caused injuries to his left hand resulting in a hospitalization at Kennestone Hospital of Marietta, GA."  Clinical documentation of the cited private hospitalization is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Bilateral Hearing Loss

The Veteran asserts that service connection for bilateral hearing loss is warranted as the result of his extensive exposure to aircraft noise while performing his military duties.  The Veteran's service personnel records reflect that he served as a tactical aircraft maintenance specialist and an aerospace maintenance craftsman.  

The report of a November 2007 audiological examination conducted for VA indicates that the Veteran presented a history of bilateral hearing loss which began while he was working on F-15 and B-1B military aircraft.  On audiometric evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
20
30
LEFT
10
15
15
15
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner commented that "during today's examination, the claimant did not have hearing thresholds on audiometric testing that meet the VA's standards for hearing loss" and "[t] herefore, there is no diagnosis of hearing loss."  

The report of a June 2009 audiological examination conducted for VA indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
25
LEFT
15
10
15
10
25

Speech audiometry revealed bilateral speech recognition ability of 96 percent.  The examiner noted that "[t]here is no hearing loss present on the right and there is no hearing loss present on the left."  

The Board observes that the Veteran exhibited a minimal reduction in auditory acuity reflected by a right ear pure tone threshold of 25 db at 2000 Hz and bilateral pure tone thresholds of 30 db at 4000 Hz at the November 2007 examination and bilateral pure tone thresholds of 25 db at 4000 Hz at the June 2009 examination.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that the threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss.)  Given the length of time since the most recent examination, the Board finds another VA examination should be obtained to assess the current level of hearing acuity. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left fourth finger, head, and bilateral hearing loss disabilities including the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Kennestone Hospital and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.  

3.  Schedule the Veteran for a VA audiological examination to address the nature and etiology of his bilateral hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss disability had its onset during active service; is related to the Veteran's in-service aircraft noise exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of service connection for a left fourth finger disorder to include post-operative fracture residuals, head injury residuals, and bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


